Exhibit 10.11

 

2003 SHARED PERFORMANCE STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

 

1. Award of Target Shared Performance Stock Awards.  Microsoft Corporation (the
“Company”), in the exercise of its sole discretion pursuant to the Microsoft
Corporation 2001 Stock Plan (the “Plan”), does on <<SPSAEffectiveDate>> (the
“Award Date”) hereby award to <<FullName>> (the “Awardee”)
<<SPSAOriginalSharesGranted>> target Shared Performance Stock Awards (target
“SPSAs”) upon the terms and subject to the conditions of this Award Agreement.

 

Target SPSAs are used solely to calculate the number of actual SPSAs awarded to
Awardee in accordance with this Award Agreement, and do not create any separate
rights or entitlements. ACTUAL SPSAs ARE CALCULATED FOLLOWING THE END OF THE
COMPANY’S FISCAL YEAR ENDING IN 2006 (“FY06”) BASED ON THE METRICS AND
METHODOLOGIES DESCRIBED IN THE CONTENTS OF THE TAB ENTITLED “SPSA MODELING” ON
THE STOCK@MICROSOFT SITE MAINTAINED BY THE COMPANY, AND BASED ON ANY ADJUSTMENTS
IN TARGET SPSAs DUE TO EMPLOYMENT CHANGES AS DESCRIBED IN SECTION 3(b) BELOW AND
ANY CHANGES IN THE SPSA PERFORMANCE PERCENTAGE PERMITTED UNDER THIS AGREEMENT.

 

SPSAs represent the Company’s unfunded and unsecured promise to issue Common
Shares at a future date, subject to the terms of this Award Agreement and the
Plan. Awardee has no rights under the SPSAs other than the rights of a general
unsecured creditor of the Company.

 

Capitalized terms used but not defined in this Award Agreement shall have the
meanings assigned to them in the Plan.

 

2. Calculation of SPSAs.  Following the end of FY06, the Awardee’s actual SPSAs
will be calculated by multiplying the target SPSAs by the greater of (i) the
SPSA Performance Percentage, rounded up to the nearest whole number, or (ii)
thirty-three percent (33%). In calculating the number of actual SPSAs, target
SPSAs will be determined after taking into account any adjustments due to
employment changes, as described in Section 3(b) below.

 

The SPSA Performance Percentage is calculated in accordance with the methodology
set forth in the contents of the tab entitled “SPSA Modeling” on the
STOCK@MICROSOFT site, which measures the performance of the Company against the
Shared Performance Index. The SPI metrics will be measured using the methods and
procedures that Microsoft uses for its business purposes, and these methods and
procedures may change without notice or consent.

 

The final determination of the SPSA Performance Percentage will be made by the
Company’s Board of directors or a designated committee of the Board (the
“Committee”) in its sole discretion. If there is a significant change in the
Company’s business or business strategy (for example, by a merger, acquisition
or divestiture), as the Board or the Committee determines in its sole
discretion, the Board or the Committee may adjust the SPSA Performance
Percentage calculation by changing the SPI metrics, weights, performance levels
and/or measurements as they consider appropriate in light of the change. The tab
entitled “SPSA Modeling” on the STOCK@MICROSOFT site may be modified from time
to time without notice or consent.

 

3. Vesting Schedule and Conversion of SPSAs; Adjustments Upon Employment
Changes.

 

(a) Subject to the terms of this Award Agreement and the Plan and provided that
Awardee remains continuously employed throughout the vesting periods set out
below:

 

(1) One-third of the SPSAs shall vest and be converted into an equivalent number
of Common Shares that will be distributed to the Awardee on or about August 31,
2006 (the “initial vest date”);

 

1



--------------------------------------------------------------------------------

(2) One-third of the SPSAs shall vest and be converted into an equivalent number
of Common Shares that will be distributed to the Awardee one year from the
initial vest date; and

 

(3) One-third of the SPSAs shall vest and be converted into an equivalent number
of Common Shares that will be distributed to the Awardee two years from the
initial vest date.

 

Fractional SPSAs shall be converted into Common Shares as set out in Section
9(c) of this Award Agreement

 

(b) THE AWARDEE’S RIGHTS IN THE SPSAs SHALL BE SUBJECT TO INCREASE, DECREASE,
LOSS OR MAY BE OTHERWISE AFFECTED, WITH REGARD TO AWARD ELIGIBILITY, SIZE,
VESTING AND TERMINATION, BY HIRE DATE OR CHANGES IN LEVEL, PROMOTION AND
DEMOTION, LEAVES OF ABSENCE, PART-TIME EMPLOYMENT, DISABILITY, AND OTHER CHANGES
IN AWARDEE’S EMPLOYMENT AS PROVIDED IN THE COMPANY’S CURRENT POLICIES ON SPSAs,
WHICH MAY VARY FROM THE POLICIES ON STOCK OPTIONS AND STOCK AWARDS. ACCOMPANYING
THIS AWARD AGREEMENT IS A CURRENT COPY OF THE COMPANY’S POLICIES IN SUCH
MATTERS. THESE POLICIES SHALL BE APPROVED AND ADMINISTERED AS SET FORTH IN
SECTION 19 BELOW AND MAY CHANGE FROM TIME TO TIME, WITHOUT NOTICE, IN THE
COMPANY’S SOLE DISCRETION. AWARDEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES IN
EFFECT AT THE TIME OF ANY EVENT OR CHANGE COVERED BY THE POLICIES. CONTACT
“BENEFITS” FOR A COPY OF THE MOST CURRENT POLICY STATEMENT AT ANY POINT IN TIME.

 

4. Termination at Conversion of SPSAs.   Unless terminated earlier under Section
5, 6, or 7 below, an Awardee’s rights under this Award Agreement with respect to
the SPSAs issued under this Award Agreement shall terminate at the time such
SPSAs are converted into Common Shares.

 

5. Termination of Awardee’s Status as a Participant.   Except as otherwise
specified in Sections 6 and 7 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as such term is defined in Section 2(j) of
the Plan), Awardee’s rights under this Award Agreement in any unvested SPSAs
shall terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time the Awardee’s actual employer ceases to be
the Company or a “Subsidiary” of the Company, as that term is defined in Section
2(z) of the Plan.

 

6. Disability of Awardee.   Notwithstanding the provisions of Section 5 above,
in the event of termination of Awardee’s Continuous Status as a Participant as a
result of total and permanent disability (as such term is defined in Section
12(c) of the Plan), then:

 

(1) If the termination of Awardee’s Continuous Status as a Participant occurs
before FY06, no special vesting relating to total and permanent disability shall
occur, and Awardee’s rights under this Award Agreement in any SPSAs shall
terminate;

 

(2) If the termination of Awardee’s Continuous Status as a Participant occurs
during FY06, Awardee shall vest in a number of SPSAs calculated by multiplying
the target SPSAs by 0.33, rounded up to the nearest whole number; and

 

(3) If the termination of Awardee’s Continuous Status as a Participant occurs
after FY06, then the next vesting date for the SPSAs, set forth in Section 3(a)
above, shall accelerate so that Awardee vests in any SPSAs that would normally
vest within twelve (12) months of the earlier of (i) such date of termination,
or (ii) if Awardee’s disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
the date of commencement of the short-term disability leave.

 

2



--------------------------------------------------------------------------------

The Awardee’s rights in any unvested SPSAs that remain unvested after the
application of this Section 6 shall terminate at the time Awardee ceases to be
in Continuous Status as a Participant. An employee who fails to provide
Microsoft with a medical determination of “total and permanent disability” that
is acceptable to Microsoft and that establishes total and permanent disability
to Microsoft’s satisfaction shall not be eligible for the vesting of SPSAs
pursuant to this Section 6.

 

7. Death of Awardee.   Notwithstanding the provisions of Section 5 above, in the
event of the death of Awardee while in Continuous Status as a Participant, then:

 

(1) If the death of the Awardee occurs before FY06, then no special vesting
relating to death shall occur, and Awardee’s rights under this Award Agreement
in any SPSAs shall terminate;

 

(2) If the death occurs during FY06, then Awardee shall vest in a number of
SPSAs calculated by multiplying the target SPSAs by 0.33, rounded up to the
nearest whole number; and

 

(3) If the death occurs after FY06, then the next vesting date for the SPSAs,
set forth in Section 3(a) above, shall accelerate so that Awardee vests in any
SPSAs that would normally vest within twelve (12) months of the date of death.

 

The Awardee’s rights in any unvested SPSAs that remain unvested after the
application of this Section 7 shall terminate at the time of the Awardee’s
death.

 

8. Value of Unvested SPSAs.   In consideration of the award of these SPSAs,
Awardee agrees that upon and following termination of Awardee’s Continuous
Status as a Participant for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SPSAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

 

9. Conversion of SPSAs to Common Shares; Responsibility for Taxes.

 

(a) Provided Awardee has satisfied the requirements of Section 9(b) below, on
the vesting of any SPSAs, such vested SPSAs shall be converted into an
equivalent number of Common Shares that will be distributed to Awardee or, in
the event of Awardee’s death, to Awardee’s legal representative, as soon as
practicable. The distribution to the Awardee, or in the case of the Awardee’s
death, to the Awardee’s legal representative, of Common Shares in respect of the
vested SPSAs shall be evidenced by a stock certificate, appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company, or
other appropriate means as determined by the Company. In the event ownership or
issuance of Common Shares is not feasible due to applicable exchange controls,
securities regulations, tax laws or other provisions of applicable law, as
determined by the Company in its sole discretion, Awardee, or in the event of
Awardee’s death, the Awardee’s legal representative, shall receive cash proceeds
in an amount equal to the value of the Common Shares otherwise distributable to
Awardee, as determined by the Company in its sole discretion, net of amounts
withheld in satisfaction of the requirements of Section 9(b) below.

 

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax or other tax-related withholding (“Tax Related
Items”), Awardee acknowledges that the ultimate liability for all Tax Related
Items legally due by Awardee is and remains Awardee’s responsibility and that
the Company and/or the Awardee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax Related Items in connection with
any aspect of

 

3



--------------------------------------------------------------------------------

the SPSAs, including the grant of the SPSAs, the vesting of SPSAs, the
conversion of the SPSAs into Common Shares or the receipt of an equivalent cash
payment, the subsequent sale of any Common Shares acquired and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the SPSAs to reduce or eliminate the Awardee’s liability for Tax
Related Items.

 

Prior to the issuance of Common Shares upon vesting of the SPSAs or the
distribution of an equivalent cash payment as provided in Section 9(a) above,
Awardee shall pay, or make adequate arrangements satisfactory to the Company or
to the Awardee’s actual employer (in their sole discretion) to satisfy all
withholding obligations of the Company and/or the Awardee’s actual employer. In
this regard, Awardee authorizes the Company or the Awardee’s actual employer to
withhold all applicable Tax Related Items legally payable by Awardee from
Awardee’s wages or other cash compensation payable to Awardee by the Company or
the Awardee’s actual employer. Alternatively, or in addition, if permissible
under applicable law, the Company or the Awardee’s actual employer may, in their
sole discretion, (i) sell or arrange for the sale of Common Shares to be issued
upon the vesting of SPSAs to satisfy the withholding obligation, and/or (ii)
withhold in Common Shares, provided that the Company and the Awardee’s actual
employer shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount. Awardee shall pay to the Company or to the Awardee’s
actual employer any amount of Tax Related Items that the Company or the
Awardee’s actual employer may be required to withhold as a result of Awardee’s
receipt of SPSAs, the vesting of SPSAs, or the conversion of vested SPSAs to
Common Shares that cannot be satisfied by the means described in this paragraph.
Except where applicable legal or regulatory provisions prohibit, the standard
process for the payment of an Awardee’s Tax Related Items shall be for the
Company or the Awardee’s actual employer to withhold in Common Shares only to
the amount of shares necessary to satisfy the minimum withholding amount. The
Company may refuse to deliver Common Shares to Awardee if Awardee fails to
comply with Awardee’s obligation in connection with the Tax Related Items as
described in this Section 9.

 

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
a SPSA, the Company shall round the shares to the nearest whole share and any
such share which represents a fraction of a SPSA will be included in a
subsequent vest date.

 

(d) Until the distribution to Awardee of the Common Shares in respect of the
vested SPSAs is evidenced by a stock certificate, appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company, or other
appropriate means, Awardee shall have no right to vote or receive dividends or
any other rights as a shareholder with respect to such Common Shares,
notwithstanding the vesting of SPSAs. The Company shall cause such distribution
to Awardee to occur promptly upon the vesting of SPSAs. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date Awardee is recorded as the owner of the Common Shares, except as provided
in Section 14 of the Plan.

 

(e) By accepting the Award of SPSAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received upon account of vested
SPSAs at a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

 

10. Non-Transferability of SPSAs.   Awardee’s right in the SPSAs awarded under
this Award Agreement and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution. SPSAs shall not be subject to
execution, attachment or other process.

 

11. Acknowledgment of Nature of Plan and SPSAs.   In accepting the Award,
Awardee acknowledges that:

 

4



--------------------------------------------------------------------------------

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

 

(b) the Award of SPSAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SPSAs, or benefits in
lieu of SPSAs even if SPSAs have been awarded repeatedly in the past;

 

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d) Awardee’s participation in the Plan is voluntary;

 

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

 

(f) if Awardee receives Common Shares, the value of such Common Shares acquired
on vesting of SPSAs may increase or decrease in value;

 

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 5 above, in the event of termination of Awardee’s
employment (whether or not in breach of applicable laws), Awardee’s right to
receive SPSAs and vest under the Plan, if any, will terminate effective as of
the date that Awardee is no longer actively employed and will not be extended by
any notice period mandated under applicable law; furthermore, in the event of
termination of employment (whether or not in breach of applicable laws),
Awardee’s right to receive Common Shares pursuant to the SPSAs after termination
of employment, if any, will be calculated as of the date of termination of
Awardee’s active employment and will not be extended by any notice period
mandated under applicable law; the Board of Directors or Committee shall have
the exclusive discretion to determine when Awardee is no longer actively
employed for purposes of the award of SPSAs;

 

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of the SPSAs that have been vested and converted into Common Shares,
or (b) termination of any unvested SPSAs under this Award Agreement; and

 

(i) Awardee promises never to pursue any claim relating to the Plan or this
Award Agreement before (1) notifying the Company in writing of Awardee’s claim
within thirty (30) days after Awardee first knows or should have known the facts
on which the claim is based, (2) if requested by the Company to do so within
thirty (30) days after so notifying the Company, participating in good faith in
any nonbinding dispute resolution procedure the Company prescribes, and (3)
keeping Awardee’s claim completely confidential, except to the minimum extent
needed to pursue the claim, until all the requirements of this subsection have
been satisfied. The dispute resolution procedure the Company prescribes shall be
paid for by the Company and must be reasonably capable of being completed within
ninety (90) days after the Awardee is requested to use it. Awardee agrees that
his or her right to any awards, stock or amounts under this Award Agreement are
conditioned on Awardee’s strictly complying with the requirements of this
subsection.

 

12. Data Privacy Notice and Consent.   Awardee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Awardee’s personal data as described in this Award Agreement by
and among, as applicable, Awardee’s employer, the Company, its Subsidiaries and
its affiliates for the exclusive purpose of implementing, administering and
managing Awardee’s participation in the Plan.

 

5



--------------------------------------------------------------------------------

Awardee understands that the Company and Awardee’s employer may hold certain
personal information about Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all SPSAs or any other
entitlement to Common Shares awarded, canceled, vested, unvested or outstanding
in Awardee’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Awardee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in Awardee’s country, or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than Awardee’s country. Awardee understands that Awardee may, to the
extent required by local law, request a list with the names and addresses of any
potential recipients of the Data by contacting Awardee’s local human resources
representative. Awardee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Awardee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Common Shares received upon
vesting of the SPSAs may be deposited. Awardee understands that Data will be
held only as long as is necessary to implement, administer and manage Awardee’s
participation in the Plan. Awardee understands that Awardee may to the extent
required by local law, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Awardee’s local human resources representative. Awardee
understands that refusal or withdrawal of consent may affect Awardee’s ability
to participate in the Plan. For more information on the consequences of
Awardee’s refusal to consent or withdrawal of consent, Awardee understands that
Awardee may contact Awardee’s local human resources representative.

 

13. No Employment Right; Effect of Relocation Outside U.S.A. Awardee
acknowledges that neither the fact of this Award of SPSAs nor any provision of
this Award Agreement or the Plan or the policies adopted pursuant to the Plan
shall confer upon Awardee any right with respect to employment or continuation
of current employment with the Company or with the Awardee’s actual employer, or
to employment that is not terminable at will. Awardee further acknowledges and
agrees that neither the Plan nor this Award of SPSAs makes Awardee’s employment
with the Company or the Awardee’s actual employer for any minimum or fixed
period, and that such employment is subject to the mutual consent of Awardee and
the Company or the Awardee’s actual employer, and may be terminated by either
Awardee or the Company or the Awardee’s actual employer at any time, for any
reason or no reason, with or without cause or notice or any kind of pre- or
post-termination warning, discipline or procedure. In the event Awardee’s
employment with the Company is relocated outside the United States, this Stock
Award Agreement shall be amended to include such provisions regarding employment
rights with respect to the SPSAs as the Company, in its sole discretion, has
determined to be appropriate for inclusion in SPSA Award Agreements for the
location to which Awardee relocates.

 

14. Administration. The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Committee (as such
term is defined in Section 2(f) of the Plan), and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties.

 

6



--------------------------------------------------------------------------------

15. Plan Governs.   Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

 

16. Notices.   Any written notices provided for in this Award Agreement which
are sent by mail shall be deemed received three business days after mailing, but
not later than the date of actual receipt. Notices shall be directed, if to
Awardee, at the Awardee’s address indicated by the Company’s records and, if to
the Company, at the Company’s principal executive office.

 

17. Electronic Delivery.   The Company may, in its sole discretion, decide to
deliver any documents related to SPSAs awarded under the Plan or future SPSAs
that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means. Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

18. Acknowledgment.   By Awardee’s acceptance as evidenced below, Awardee
acknowledges that Awardee has received and has read, understood and accepted all
the terms, conditions and restrictions of this Award Agreement, the Plan, and
the current policies referenced in Section 3(b) of this Award Agreement. Awardee
understands and agrees that this Award Agreement is subject to all the terms,
conditions, and restrictions stated in this Award Agreement and in the other
documents referenced in the preceding sentence, as the latter may be amended
from time to time in the Company’s sole discretion.

 

19. Board Approval.   These SPSAs have been awarded pursuant to the Plan and
accordingly this Award of SPSAs is subject to approval by the Committee. If this
Award of SPSAs has not already been approved, the Company agrees to submit this
Award for approval as soon as practical. If such approval is not obtained, this
award is null and void.

 

20. Governing Law.   This Award Agreement shall be governed by the laws of the
State of Washington, U.S.A., without regard to Washington laws that might cause
other law to govern under applicable principles of conflicts of law. For
purposes of litigating any dispute that arises under this Award of SPSAs or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation shall be conducted in
the courts of King County, Washington, or the federal courts for the United
States for the Western District of Washington, and no other courts, where this
Award of SPSAs is made and/or to be performed.

 

21. Severability.   If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

 

22. Complete Award Agreement and Amendment.   This Award Agreement (which
includes the SPSA Performance Percentage calculations made in accordance with
the contents of the tab entitled “SPSA Modeling” on the STOCK@MICROSOFT site and
the policies referenced in Section 3(b), each as modified from time to time),
the Notice of Receipt of Stock Awards (if any), and the Plan constitute the
entire agreement between Awardee and the Company regarding SPSAs. Any prior
agreements, commitments or negotiations concerning these SPSAs are superseded.
This Award Agreement may be amended only by written agreement of Awardee

 

7



--------------------------------------------------------------------------------

and the Company, except that the contents of the tab entitled “SPSA Modeling” on
the STOCK@MICROSOFT site and the policies referenced in Section 3(b) may be
modified by the Company as described in this Award Agreement from time to time.
Awardee agrees not to rely on any oral information regarding this Award of SPSAs
or any written materials not identified in this Section 22.

 

EXECUTED the day and year first above written.

 

MICROSOFT CORPORATION /s/    KEN DIPIETRO        

Ken DiPietro,

Vice President, Human Resources

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 18 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by typing my name in the Awardee acceptance window provided in “step
2” of the award acceptance checklist, and I further intend the typing of my name
to have the same force and effect in all respects as a handwritten signature.

 

8